DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 01/26/2022, responding to the office action mailed on 10/28/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Claim Rejections - 35 USC § 112
	In view of the amendment filed on 01/26/2022, the rejection for 112(b) is withdrawn. 
Response to Arguments
Applicant's arguments filed on 01/26/2022 with respect to claim 15 have been fully considered but they are not persuasive. 
(A)	On page 8-9 of the Remarks applicant argues that “Further, in contrast to the recited claim language, col. 12, Ins. 56-65 to col. 13, Ins. 9 of the specification of Ohtake (quoted and annotated below) explicitly disclosed that the first lens-barrel 6 moves in accordance with the second lens-barrel 7 because the first lens-barrel 6 and the second lens-barrel 7 are tightly fitted to each other. Thus, the first lens-barrel 6 is movable and moved along with the second lens-barrel 7. The distance of the first lens-barrel 6 relative to the imaging plane is not a fixed value for sure.”
Response:	Examiner respectfully disagree. Primarily, claim 15 never declares that the third lens barrel is fixed barrel, and examination interpretation was that once the lens position is at the telephoto position, the distance between the barrel 6 and the image plane 3 is fixed value. For instance, Fig. 11B depicts imaging lens being at the telephoto position, and when the variable interval zooming (D3, D9, D11, D15, D21) in Table 1 are at fixed value, the distance of lens barrel 6 in respect to the image plane 3 is at fixed value. Thus, argument deemed to be unpersuasive, and rejection is maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtake US patent No. 5,880,892.
Regarding claim 15, Ohtake teaches an optical imaging lens module (at least in Fig. 11B) comprising: 
a first lens barrel (5), 
a second lens barrel (7), and 
a third lens barrel (6), positioned in an order from an image side to an object side along an optical axis (see Fig. 11B); 
an optical imaging lens (G1 to G6), 
comprising a first lens element group (G6), 
a second lens element group (G5), and 
a third lens element group (G1 to G4) disposed in the first lens barrel (5), the second lens barrel (7), and the third lens barrel (6) respectively, 
wherein each of lens elements of the first lens element group (G6), the second lens element group (G5), and the third lens element group (G1 to G4) has an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (also the light rays are not shown passing through the several lens group, it is an apparent thing, see also column 14 lines 40-46); and 
an actuating unit (col. 0 lines 39-43: driving motor), disposed on an external side of the second lens barrel (col. 9 lines 39-40: driving motor being disposed on the first lens barrel 7) to make the second lens barrel (7) to be a movable barrel (col. 9 lines 39-41: teaches second lens barrel 7 being rotated), wherein the movable barrel (lens barrel 7) can move along the optical axis relative to the first lens barrel (5) and the third lens barrel (col. 9 lines 39-42: “The first lens-barrel moves relative to the second lens-barrel in the optical axis direction as a result of the rotational power of the second lens-barrel.”); wherein an end of the second lens barrel facing toward the object side has a second limit part (see annotated figure below), an end of the third lens barrel facing toward the image side has a third limit part(see annotated figure below), and the second limit part can slide along the optical axis relative to the third limit part (between Fig. 11A and 11B: it can be concluded that the two limit parts are relatively moving to each other), and a distance of the third lens barrel relative to the imaging plane is a fixed value (at the telephoto position, the distance between the barrel 6 and the image plane 3 is fixed value. For instance, Fig. 11B depicts imaging lens being at the telephoto position, and when the variable interval zooming (D3, D9, D11, D15, D21) in Table 1 are at fixed value, the distance of lens barrel 6 in respect to the image plane 3 is at fixed value.)
[AltContent: textbox (Third limit part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second limit part)]
    PNG
    media_image1.png
    275
    567
    media_image1.png
    Greyscale


Regarding claim 18, Ohtake teaches the optical imaging lens module according to claim 15, wherein a distance of the third lens element group relative to the imaging plane is a fixed value (Fig. 11B: at the telephoto position the relative distance between G1 to G4 are at fixed value with respect to the image plane 3).
Regarding claim 19, Ohtake teaches the optical imaging lens module according to claim 15, wherein an inside diameter of the second lens barrel (lens barrel 7) is larger than an outside diameter of the third lens barrel (lens barrel 6) (as shown in Fig. 11A or 11B: it can be seen that the diameter of lens barrel 7 is greater than lens barrel 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake as applied to claim 15 above, and further in view of Ozaki et al. US 2006/0056060.
Regarding claim 16, Ohtake teaches the optical imaging lens module according to claim 15, but fails to teach wherein an external side of the third limit part has a bump unit.
Ohtake and Ozaki are related with respect to movable first and second lens barrels. 
Ozaki teaches, a multiple lens barrels (10 and 20), comprising a respective limit part (10B and 20A), wherein one limit part can slide along the optical axis relative the other limit part (at least in Fig. 1A: depicts the 10B slide over 20A). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrels configuration of Hong by utilizing the slidable configuration as taught by Ozaki in order to provide a movable lens barrel with satisfactory slidability.   
Allowable Subject Matter
Claims 1-5, and 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, directed towards an optical imaging lens module, the closest cited prior art of Hong (KR 10-2010-0080886) teaches an optical imaging lens module (at least Fig. 1a, 1b, 3a, 3b and Fig. 5) comprising: 
a first lens barrel (para [0122] and Fig. 5: 102) and 
a second lens barrel (para [0122] and Fig. 5: 101), positioned in an order from an image side to an object side along an optical axis (see Fig. 5: 101 and 102); 
an optical imaging lens (para [0122] and Fig. 5: 100 and 200), comprising a first lens element group (200) and a second lens element group (100), disposed in the first lens barrel (102) and the second lens barrel (101) respectively, 
wherein each of lens elements of the first lens element group (lens 30 and 40) and the second lens element group (10 and 20) has an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (as least Fig. 1a depicts the object side and image side surface of each lenses, and similarly it also depicts the imaging rays); and 
an actuating unit (Fig. 5 and para [0124]: actuator 105), disposed on an external side of the second lens barrel (101) (see also para [0122]) to make the second lens barrel to be a movable barrel (para [0124]), 
wherein the movable barrel (101) can move along the optical axis relative to the first lens barrel (para [0124] and [0133]: teaches that the lens barrel 101 moves up and down in optical axis direction); wherein a system focal length is represented by EFL (Table 3: F = 4.6 mm), a distance from an object side of the lens element closest to the object side to an imaging plane along the optical axis is represented by TTL (Table 1: TTL is ~ 4.70 mm), and the optical imaging lens satisfies inequality: EFL/TTL≥0.850 (4.6 mm / 4.70 mm = ~ 0.98).
However, regarding claim 1, the prior art fails to teach an optical imaging lens module comprising: a moving distance of the movable barrel adjusted during from the optical imaging lens at 20 degrees Celsius and focusing at an infinite object distance to the optical imaging lens at 60 degrees Celsius and focusing at an object distance of 1.200 m is represented by D, and the optical imaging lens satisfies inequalities: 2.000 (1/mm) ≤ EFL/(TTL*D) ≤ 10.000 (1/mm).
Regarding independent claim 13, directed towards an optical imaging lens module, the closest cited prior art of Hong (KR 10-2010-0080886) teaches an optical imaging lens module (at least Fig. 1a, 1b, 3a, 3b and Fig. 5) comprising: 
a first lens barrel (para [0122] and Fig. 5: 101) and 
a second lens barrel (para [0122] and Fig. 5: 102), positioned in an order from an image side to an object side along an optical axis (see Fig. 5: 101 and 102); 
an optical imaging lens (para [0122] and Fig. 5: 100 and 200), comprising a first lens element group (100) and a second lens element group (200), disposed in the first lens barrel (101) and the second lens barrel (102) respectively, 
wherein each of lens elements of the first lens element group (10 and 20) and the second lens element group (30 and 40) has an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (as least Fig. 1a depicts the object side and image side surface of each lenses, and similarly it also depicts the imaging rays); and 
an actuating unit (Fig. 5 and para [0124]: actuator 105), disposed on an external side of the first lens barrel (101) (see also para [0122]) to make the first lens barrel (101) to be a movable barrel (para [0124]), 
wherein the movable barrel (101) can move along the optical axis relative to the second lens barrel (para [0124] and [0133]: teaches that the lens barrel 101 moves up and down in optical axis direction); wherein a system focal length is represented by EFL (Table 3: F = 4.6 mm), a distance from an object side of the lens element closest to the object side to an imaging plane along the optical axis is represented by TTL, (Table 1: TTL is ~ 4.70 mm), and the optical imaging lens satisfies inequality: EFL/TTL≥0.850 (4.6 mm / 4.70 mm = ~ 0.98).
However, regarding claim 13, the prior art fails to teach an optical imaging lens module comprising: a moving distance of the movable barrel adjusted during from the optical imaging lens at 20 degrees Celsius and focusing at an infinite object distance to the optical imaging lens at 60 degrees Celsius and focusing at an object distance of 1.200 m is represented by D, and the optical imaging lens satisfies inequalities: 2.000 (1/mm) ≤ EFL/(TTL*D) ≤ 10.000 (1/mm).
Regarding claims 2-5, 7-12 and 14, these claims depend on an allowable base claim 1 and claim 13 and are therefore allowable for the reasons stated supra.
Furthermore, see at least pages 8 and 10 of applicant Arguments/Remarks made in amendment, filed on 01/26/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210109321: teaches an imaging lens comprising first lens barrel and second lens barrel. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872